DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-63 are pending in the application.

Election/Restriction
3. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-55, drawn to Compounds of formula I and pharmaceutical compositions comprising these compounds, classified in CPC class C07D 471/14.
II. Claims 56-63, drawn to Methods of inhibiting V617 variant of JAK2 Kinase and treating various diseases by compounds of formula I, classified in CPC class A61P 35/00.
4. The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I and II are not disclosed as capable of use together.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The compounds of invention I are classified in CPC class C07D 471/14 while the methods of invention II are classified in CPC class A61P 35/00 and therefore, constitutes a burdensome search.
5. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
6. During a telephone conversation with applicant’s attorney, Mr. Evan A. Davey on Aug. 17, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-55.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 56-63 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
7. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
8. In the IDS filed on Aug. 17, 2022, one reference was lined through since the date of publication was missing.

                               EXAMINER’S       AMENDMENT
9. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Evan A. Davey on Aug. 17, 2022:
Cancel claims 56-63 directed to non-elected subject matter without prejudice.

                            REASONS       FOR       ALLOWANCE
10. The following is an examiner’s statement of reasons for allowance:
Claims 1-55 are allowed since the instant compounds of formula I are neither disclosed nor obvious over the prior art. In the prior art, Inoue (U.S. Patent 8,163,767 B2, cited on applicant’s form 1449) discloses Heterocyclic Janus Kinase inhibitors which are related to the instant compounds. However, the compounds disclosed by Inoue (see table 2 in columns 95-176) differ from the instant compounds by having 5-membered ring having two N atoms instead of instant 6-membered ring containing two N atoms fused to pyridine ring in the tricyclic ring system. Furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Inoue to prepare instant compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625